      Case 5:17-cr-00506-BLF Document 26-3 Filed 12/04/18 Page 1 of 1




                                      CERTIFICATE OF SERVICE
 1
 2
     CASE NAME:             USA v. SANCHEZ
 3
 4   CASE NUMBER:           UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF
                            CALIFORNIA SAN JOSE DIVISION Case No. 5:17-cr-00506-BLF
 5
 6   I, the undersigned, declare as follows:

 7   I am employed in the County of Santa Clara, State of California. I am over the age of 18 and not
     a party to the within action; my address is 111 North Market Street, Suite 1010, San Jose,
 8   California, 95113. On the date below, I served the foregoing documents described as:
 9
        •   Motion for Trial Continuance and Extension of Pretrial Deadlines with corrected
10          Motion hearing date; Declaration of Linda Keny, Esq; Proposed Order

11   on the following person(s) in this action:

12   Michael Pitman
     Assistant United States Attorney, Tax Division
13   150 Almaden Boulevard, Suite 900
     San Jose, CA 95113
14
     Telephone: (408) 535-5040
15   Email: michael.pitman@usdoj.gov

16
     ____ (VIA MAIL) I deposited such envelopes in the mail at San Jose, California. The envelopes
17
     were mailed with postage thereon fully prepaid. I am "readily familiar" with the firm's practice of
18   collection and processing correspondence for mailing. It is deposited with the U.S. service on that
     same day in the ordinary course of business. I am aware that on motion of party served, service is
19   presumed invalid if postal cancellation date or postage meter date is more than one day after date
     of deposit for mailing in affidavit.
20
21   _X__ VIA electronic service through US District Court Northern District of California’s
     Electronic Case Filing System (“ECF”).
22
     I declare under penalty of perjury under the laws of the State of California that the above is true
23   and correct and that this declaration was executed at San Jose, California.
24
25   DATED: December 4, 2018                              ___s/ Linda Keny__________
26                                                        Linda Keny, Esq.
27
                                                    −1−
28
